IN THE SUPREl\/IE COURT OF T`HE STATE OF DELAWARE

ROY L. ALFORD, §
§ No. 275, 2014
Defendant Below, §
Appellant, § Court Below - Superi0r Court
§ of the State of Delaware,
v. § in and for Sussex County
§
STATE OF DELAWARE § Cr. ID. No. 92K05709DI
§
Plaintiff Below, §
Appel1ee. §

Submitted: July 9, 2014
Decided: August l9, 2014

Before HOLLAND, RIDGELY and VAL]HURA, Justices.
0 R D E R

This 19th day of August 20l4, having carefl.llly considered the appella11t’s
opening brief and the appellee’s motion to affirm pursuant to Supreme Court Rule
25 (a), it appears to the Court that:

(1) On February 12, 1993, a Superi0r Court jury convicted Alford of First
Degree Robbery, Possession of a Dead1y Weapon During the Commission of a
Felony, Resisting Arrest, and Second Degree Tresp_ass. He was sentenced to life
imprisonment as a habitual offender. This Court affirmed the convictions on direct

appeal in February 1994.

(2) Alford filed his first Rule 61 petition for postconviction relief in the
Superior Court, which was denied in 1997.1 This Court affirmed that decision.z

(3) Alford filed a second Rule 61 petition for postconviction relief in the
Superior Court, which was denied on Majy 1, 2013. This Court affirmed that
decision in an order dated July 8, 2013.3

(4) Alford filed the present petition, his third Rule 61 petition for
postconviction relief, on October 30, 2103, in which he asserts three claims. First,
he argues that he was entitled to receive appointed counsel in his third Rule 61
petition. Second, he claims that his trial counsel was ineffective Third, he claims
the State committed a Brady violation in 1992, during his trial. The Superior Court
summarily denied Alford’s third petition for postconviction relief in an Order dated
April 28,~ 2013. Alford now appeals the Superior Court’s denial of his third Rule
61 petition.

(5) This Court reviews the denial of a petition for postconviction relief for
an abuse of discretion. Questions of law are reviewed de novo."

(6) All of Alford’s claims are without merit. First, Alford does not have a

right to counsel in this, his third, Rule 61 petition for postconviction relief.

‘ Sra¢e v. Azf@rd, 1997 wL 364023 (1)¢1. super. Apr. 11, 1997).
2 Alford v. s¢aze, 1997 wL 619129 (1)¢1. oct 2, 1997).
3 Az,erd v. s:a¢e, 2013 WL 3484679 (Del. Juiy s, 2013).

‘* Dawson v. s¢are, 673 A.zd 1186, 1190 (Del. 1996).
2

Superior Court Criminal Rule 61(e) creates a right to counsel in an appellant’s first
postconviction motion. However, under Rule 6l(e)(4), the appointment of counsel
in subsequent postconviction motions is left to the discretion of the judge if the
appellant meets the preliminary pleading requirements required by Rule 61.
Because Alford has not satisfied the pleading requirements, the Superior Court did
not abuse its discretion in not appointing counsel to represent him in his third
postconviction proceeding. Furthermore, the federal case law cited by the
appellant is irrelevant to this case grounded in matters of state law. Thus, the
Superior Court did not abuse its discretion in summarily denying the appellant’s
third petition for postconviction relief as to the right to appointed counsel claim.

(7) Second, Alford’s remaining claims are procedurally barred under Rule
6l(i)(2) and 6l(i)(3). Additionally, the appellant has not demonstrated "a
colorable claim that there was a miscarriage of justice because of a constitutional
violation" such that the procedural bars would not apply. Alford’s claim that his
trial counsel was ineffective contains only conclusory allegations that are not
supported by a showing of prejudice. Moreover, the appellant has failed to explain
how the use of his Delaware ID card by police in 1992 constitutes exculpatory
evidence under Brady. Thus, the Superior Court did not abuse its discretion in
summarily denying the appellant’s third petition for postconviction relief as to the

ineffective assistance of trial counsel and the Brady claims.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior
Court is AFFIRl\/IED.
BY THE COURT:

/s/ Randv J. Holland
Justice